DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “an ambient temperature sensor”.  ¶0036 of Applicant’s specification states “In the step S1, the pump controller 114 acquires the coil temperature of the coil 31 and the ambient temperature of the vehicle 100 when an ignition switch of the vehicle 100 is turned on and the motor unit 1 is electrically energized. The coil temperature may be acquired from the coil temperature sensor 33 of the motor 2. The ambient temperature detected by the ambient temperature sensor 109 provided in the vehicle 100 is acquired by the vehicle control device 107. The pump controller 114 acquires the ambient temperature from the vehicle control device 107.”.  Claim 1 recites in-part “a coil temperature sensor detecting a temperature of the coil, …wherein the pump controller estimates an oil temperature according to an ambient temperature and the temperature of the coil….”.  The instant claim therefore recites structure for detecting temperature of the coil but omits recitation of any structure for detecting the ambient temperature.  Therefore it is unclear how the control device as-claimed determines ambient temperature which is understood to be an essential part of determining the estimated oil temperature.  As a result claim scope is indefinite.  For the purpose of examination over the prior art, Claim 1 will be construed as: “the control device comprising: a motor controller driving and controlling the motor; a pump controller driving and controlling the electric oil pump; and an ambient temperature sensor detecting an ambient temperature; wherein the pump controller estimates…”.
Claims 2-7 are indefinite for the reason presented above with respect to independent claim 1.
Appropriate correction is required.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “…wherein the pump controller estimates an oil temperature according to an ambient temperature and the temperature of the coil, and determines a start timing of the electric oil pump according to an estimated oil temperature.”.  It is unclear if “an oil temperature” and “an estimated oil temperature” are the same or different ‘oil temperatures’, which renders the claim scope unclear.  For the purpose of examination over the prior art, Claim 1 will be construed as “…wherein the pump controller estimates an oil temperature according to an ambient temperature and the temperature of the coil, and determines a start timing of the electric oil pump according to the estimated oil temperature.”.
Claims 2-7 are indefinite for the reason presented above with respect to independent claim 1.

Claims 4 and 7 recite “the pump controller estimates a start oil temperature”.  However, Claim 2 recites “the estimated oil temperature”.  It is unclear of the “start oil temperature” and “the estimated oil temperature” are the same or separate “temperature”, which renders the claim scope indefinite.  Consistent claim terms should be used when possible to avoid confusion.  For the purpose of examination over the prior art the limitation ““the pump controller estimates a start oil temperature” will be construed as “the pump controller determines the estimated oil temperature”.

Claims 5 and 6 recite “the pump controller estimates a start oil temperature according to an estimated oil temperature when the vehicle is stopped, a vehicle soak time, and the ambient temperature.”.  It is unclear of the “start oil temperature” and “an estimated oil temperature” are the same or separate “temperature”.  Additionally, it is unclear if “”an estimated oil temperature” is the same as “the estimated oil temperature” recited in Claim 2, which renders the claim scope indefinite.  Consistent claim terms should be used when possible to avoid confusion.  For the purpose of examination over the prior art the limitation “the pump controller estimates a start oil temperature according to an estimated oil temperature when the vehicle is stopped, a vehicle soak time, and the ambient temperature.” will be construed as “the pump controller determines the estimated oil temperature according to an initial estimated oil temperature when the vehicle is stopped, a vehicle soak time, and the ambient temperature.”. (See ¶0067 for support)
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Inokuma et al. (U.S. 20170294865A1) in view of Suzuki (U.S. 2015/0184577A1).
Inokuma discloses (Fig. 13-16) “An apparatus for controlling a motor having a housing in which a stator and a rotor are disposed. The motor is cooled by a cooling oil in the housing. The apparatus includes a control unit configured to control the motor. The control unit has a temperature increase mode for heating the cooling oil with use of heat generated by a resistance of a coil provided in the stator.” (Abstract) and “In a motor cooled by a cooling oil in a housing such as the motor of JP-A-2013-85388, when a temperature of the cooling oil is low during a time of cooling or the like, viscosity of the cooling oil becomes high. Therefore, there is a problem that a rotation load of the rotor becomes large, and a drag loss due to the cooling oil (that is, a loss caused by the rotation load due to the cooling oil) becomes large.[0005] In consideration of the foregoing, exemplary embodiments of the present invention are directed to providing an apparatus for controlling a motor, which can reduce a drag loss due to a cooling oil of the motor.” (¶0004-0005)
 “In addition, there is a correlation between the temperature of the coil and the temperature of the cooling oil, and therefore, preferably, a coil temperature sensor for detecting the temperature of the aforementioned coil may be provided, and the aforementioned control unit may be configured so as to switch the aforementioned normal mode to the aforementioned temperature increase mode when the temperature of the aforementioned coil detected by the aforementioned coil temperature sensor is a predetermined value C or below. In this way, even in a case where the cooling oil temperature sensor is not installed, necessity of the temperature increase of the cooling oil is accurately determined based on the temperature of the coil detected by the coil temperature sensor, and thus the mode can be switched to the temperature increase mode.” (¶0015)
Suzuki discloses “A cooling system 100 includes an electric oil pump 18, an outside air temperature sensor 22, an oil temperature sensor 21, and a controller 30. The controller 30 permits the actuation of the electric oil pump 18 in one of a first case where an oil temperature To is equal to or greater than a first threshold (A) and where an outside air temperature Ta is equal to or greater than a second threshold (B), a second case where the outside air temperature Ta is less than the second threshold (B) and where the oil temperature To is equal to or greater than a third threshold (C) higher than the first threshold (A), and a third case where the oil temperature To is less than the first threshold (A) and where the outside air temperature Ta is equal to or greater than a fourth threshold (D) higher than the second threshold (B).” (Abstract).

Regarding Claim 1, Inokuma teaches: 
A control device (Fig. 10, item 24 “MG-ECU”)  for a motor unit (Fig. 10, items 16/17) provided in a vehicle (“Hybrid Vehicle”) , wherein the motor unit comprises: 
a motor  (16) comprising a plurality of coils (29) provided side by side around a motor axis (Rotating shaft 26 represents the motor axis for rotation);
a transmission mechanism (Fig. 10, reduction gear 17) transmitting power of the motor to an axle (¶0045; “power of an output shaft of MG 16 is transmitted to the reduction gear 17, and the power of the output shaft of this reduction gear 17 is transmitted to the drive shaft 14 of the wheel 15 via the transfer 20, the differential gear mechanism 13 or the like.”); 
a housing housing (Fig. 10, reduction gear and motor schematically shown as having a housing, e.g. housing 25 Fig. 2) the motor and the transmission mechanism; an oil pump delivering oil stored in the housing (¶0137, “an opening may be provided in the housing, and an oil piping connecting to an oil cooler or an oil pump may be connected to this opening. In this case, the cooling oil 30 is configured so as to move in and out of the inside and outside of the housing”) ; and a coil temperature sensor detecting a temperature of the coil (Fig. 10, ¶0095 “a coil temperature sensor 38 for detecting the temperature of the coil 29 is provided in the housing 25 of the MG 16. As illustrated in FIG. 11, there is a correlation between the temperature of the coil 29 and the temperature of the cooling oil 30”)
, the control device comprising: a motor controller driving and controlling the motor (MG-ECU24; ¶0106; Fig. 13 control routine) 
Therefore Inokuma discloses all the elements of claim 1 directed towards controlling an oil cooled electric motor vehicle system based on estimated temperature of the cooling oil in order to reduce a drag loss due to a cooling oil of the motor when a temperature of the cooling oil is low during a time of cooling or the like, and as a result viscosity of the cooling oil becomes high.
Additionally, Inokuma teaches a controller configured to estimate the temperature of the cooling oil according to an ambient temperature (Fig. 15-16, ¶0115+) and/or the temperature of a motor coil (Fig. 10-11, 13 and ¶0104+) in order that even in a case where the cooling oil temperature sensor is not installed, necessity of the temperature increase of the cooling oil is accurately determined (¶0015)
Inokuma discloses an cooling oil pump configured to circulate the cooling oil through the motor/transmission mechanism housing but does not explicitly teach: and a pump controller driving and controlling the electric oil pump, wherein the pump estimates an oil temperature determines a start timing of the electric oil pump according to an estimated oil temperature. 
Suzuki discloses and a pump controller (Fig. 1, 30) driving and controlling the electric oil pump (Fig. 1, 18/20), wherein the pump controller estimates an oil temperature (Fig. 1, S101/102; referencing map illustrated in Fig. 3 that is based on estimated oil temperature and outside (ambient) air temperature) and determines a start timing of the electric oil pump according to an estimated oil temperature (Fig. 2, responsive to ‘no’ in S103/S104/S105 pump is inhibited from activation; alternatively, responsive to ‘yes’ for any of S103/S104/S105 pump activation is permitted) in order to secure lubrication and cooling of the electric motor while also “suppress(ing) erroneous detection of an electric oil pump fault and to widen the operable region of the electric oil pump” (¶0017) by judging oil temperature To of the cooling oil to be sufficiently high, and the viscosity of the cooling oil 15 is judged to be low enough to enable (pump) activation” and moreover, judging the oil temperature To of the cooling oil 15 inside the electric oil pump 18 and the external pipe 17 which are disposed outside the transaxle assembly 10 and which have a temperature close to the outside air temperature Ta to be sufficiently high, and the viscosity of the cooling oil 15 is judged to be low enough to enable activation.” (¶0026)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the vehicle electric motor cooling oil temperature control system of Inokuma to incorporate the teachings of Suzuki to include a pump controller driving and controlling the electric oil pump, wherein the pump estimates an oil temperature determines a start timing of the electric oil pump according to an estimated oil temperature in order to secure lubrication and cooling of the electric motor system while also “suppress(ing) erroneous detection of an electric oil pump fault and to widen the operable region of the electric oil pump” (¶0017) by judging oil temperature To of the cooling oil to be sufficiently high, and the viscosity of the cooling oil 15 is judged to be low enough to enable (pump) activation” and moreover, judging the oil temperature To of the cooling oil 15 inside the electric oil pump 18 and the external pipe 17 which are disposed outside the transaxle assembly 10 and which have a temperature close to the outside air temperature Ta to be sufficiently high, and the viscosity of the cooling oil 15 is judged to be low enough to enable activation.” (¶0026).

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Inokuma et al. (U.S. 20170294865A1) in view of Suzuki (U.S. 2015/0184577A1) in view of Takizawa (U.S. 2011/0095717A1).
Regarding Claim 2, Inokuma does not explicitly teach wherein if the estimated oil temperature is lower than an activatable temperature of the electric oil pump, the pump controller estimates a temperature rising time for the oil temperature to reach the activatable temperature, and determines an activation waiting time to wait for activation of the electric oil pump according to the temperature rising time
Takizawa discloses “It is an object of the present invention to provide a method of and an apparatus for controlling an oil temperature increase for an electric vehicle to warm the oil quickly when the temperature of the oil is equal to or lower than a prescribed temperature, and an electric vehicle incorporating such a method and an apparatus. The present invention is particularly preferable for applications at low temperatures such as an ambient air temperature at or below the freezing point.” (¶0015)
Specifically, Takizawa teaches: wherein if the estimated oil temperature is lower than an activatable temperature of the electric oil pump (¶0060; Fig. 3 “ECU 60 determines in step S7 whether the oil temperature To is lower than the prescribed temperature Tp or not”), the pump controller estimates a temperature rising time for the oil temperature to reach the activatable temperature (Fig. 3, ¶0058; “the ECU 60 also calculates a time period (warming time period) te for which the coils 30 need to be energized in order to increase the oil temperature To up to the prescribed temperature Tp at which the viscosity of the oil 100 is equal to or lower than a prescribed value”), and determines an activation waiting time to wait for activation of the electric oil pump (¶0057, Fig. 3, “a next planned start time is set by the timer setting unit 104, then the ECU 60 sets the timer 64 to the next planned start time, i.e., a time period to up to the time to start the electric vehicle 10 next”)  according to the temperature rising time (“warming time period te”) in order to provide “an oil temperature increase for an electric vehicle to warm the oil quickly when the temperature of the oil is equal to or lower than a prescribed temperature” (¶0015) and “the electric vehicle can smoothly be started to operate at low temperatures such as an ambient air temperature at or below the freezing point. (¶0026).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the vehicle electric motor cooling oil temperature control system of Inokuma to incorporate the teachings of Takizawa to include wherein if the estimated oil temperature is lower than an activatable temperature of the electric oil pump, the pump controller estimates a temperature rising time for the oil temperature to reach the activatable temperature, and determines an activation waiting time to wait for activation of the electric oil pump according to the temperature rising time in order to provide “an oil temperature increase for an electric vehicle to warm the oil quickly when the temperature of the oil is equal to or lower than a prescribed temperature” (¶0015) and “the electric vehicle can smoothly be started to operate at low temperatures such as an ambient air temperature at or below the freezing point. (¶0026).

Regarding Claim 3, the combination of Inokuma, Suzuki, and Takizawa teaches all the elements of Claim 2 as indicate above.  Takizawa further teaches: wherein the pump controller estimates the temperature rising time according to power consumption of the motor and oil circulation volume of the motor unit (¶0058; “The time period te for which the coils 30 need to be energized can uniquely be determined from the difference between the present oil temperature To and the prescribed temperature Tp once an energizing process, to be described later, is determined. The relationship between the difference between the present oil temperature To and the prescribed temperature Tp and the time period te for which the coils 30 need to be energized is stored as a table, a map, or a formula in the memory 62. The table should preferably have a plurality of ambient air temperatures Ta as a parameter.”) in order to provide “an oil temperature increase for an electric vehicle to warm the oil quickly when the temperature of the oil is equal to or lower than a prescribed temperature” (¶0015) and “the electric vehicle can smoothly be started to operate at low temperatures such as an ambient air temperature at or below the freezing point. (¶0026).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the vehicle electric motor cooling oil temperature control system of Inokuma to incorporate the teachings of Takizawa to include wherein the pump controller estimates the temperature rising time according to power consumption of the motor and oil circulation volume of the motor unit in order to provide “an oil temperature increase for an electric vehicle to warm the oil quickly when the temperature of the oil is equal to or lower than a prescribed temperature” (¶0015) and “the electric vehicle can smoothly be started to operate at low temperatures such as an ambient air temperature at or below the freezing point. (¶0026).


Allowable Subject Matter

Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Inokuma, Suzuki, and Takizawa are considered the closest prior art but when considered separately or in combination fail to explicitly teach or suggest each and every limitation of the claims when considered as a whole.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nada (U.S. 2002/0006154A1) discloses “In accordance with the presence or absence of heat, a transistor shows a relatively rapid change, while a cooling water CLW shows a relatively gentle change. The temperatures of both members settle down to approximately equal temperatures when no heat is generated in the transistor. At this time, the temperature of one of the transistor or the cooling water and the amount of energization of the transistor are used to estimate the temperature of the other member. This method is applied to other temperature estimations, such as estimation of the temperature between a stator coil and a stator iron core of a motor etc.” (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747